DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/16/21 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, 10 – 12, 14 – 16, 18, 21 – 26, and 36 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Duggins (US 2013/0209540) in view of Rudolph (US 2011/0129517), Mua (US 2014/0271952), and Lo (US 2010/0093054).
Claim 1. Duggins teaches a smokeless tobacco product ([0005]) comprising a multi-layered pharmaceutical composition ([0019]) comprising: a tobacco material ([0029]) where the core and subsequent layers may comprise a chewable-type composition (core), a starch molded-type, i.e. pastille (layer 1), and a hard coating-type (layer 2) (table 1, pg. 12), and where the tobacco material comprises a tobacco extract comprising a mixture of compounds ([0009] – [0010], [0031]). Duggins teaches where the chewable-type comprises a mixture of nicotinic compounds (i.e. a tobacco extract material), a humectant, sugar alcohol, and a gum binder ([0015] – [0016], [0029], [0070]); the pastille comprises one or more sugar alcohols in an amount of at least 10 percent by dry weight ([0072] – [0075]); and where the hard coating comprises a nicotinic compound, a binder, and a sugar alcohol ([0071]). The product further comprises a natural gum binder in an amount between about 2 percent and about 10 percent ([0014] – [0015], [0072] – [0074]).
Thus, Duggins teaches a comparable multi-layered product having a chewable layer which utilizes a gum binder instead of the claimed formulation which comprises a binder of a protein-enriched, tobacco derived material in an amount of at least about 2 percent by dry weight, wherein the protein-enriched, tobacco derived material comprises at least about 60 percent tobacco-derived protein by dry weight.


It would have been prima facie obvious to one of ordinary skill in the art to incorporate the hard coating-type formulation of Rudolph into Duggins for use in the same final product as a simple substitution of one known element for another. The prior art (of Duggins) contains a known smokeless tobacco product comprising a hard coating layer which differs from the claimed invention by the substitution of a different coating having a protein-based binder used with the same purpose as taught by the primary reference. However, Rudolph teaches a comparable smokeless tobacco product utilizing the hard coating having a protein-based binder. One of ordinary skill in the art would have found it obvious to substitute Rudolph’s teaching to provide the 
Thus, Duggins in view of Rudolph teaches the invention a comparable multi-layered product having a chewable layer which utilizes a protein-based binder but is silent to where the binder is of a protein-enriched, tobacco derived material in an amount of at least about 2 percent by dry weight, wherein the protein-enriched, tobacco derived material comprises at least about 60 percent tobacco-derived protein by dry weight.
However Mua, considered analogous art in the field of smokeless tobacco products, teaches a protein-enriched, tobacco derived binder comprises at least about 60 percent tobacco-derived protein by dry weight ([0011]) where the extract can be used tobacco compositions as a binder ([0096]). Further Lo, considered analogous art in the field of tobacco-extracts, teaches where such protein-enriched, tobacco-derived materials are highly suitable for use as binders in food products ([0023], [0027]), and where such plant protein extracts are advantageous for their low cost ([0004] – [0007]). That is to say, Lo provides the motivation by which one of ordinary skill in the art would have found it obvious and advantageous to use the tobacco-derived, protein-enriched material of Mua, as a protein-based binder in the hard coating-type formulation of Rudolph as an obvious substitute for the taught protein-enriched binder material because the tobacco-derived, protein-enriched binder is an abundant and low cost material.
Claim 2. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed: Mua further teaches where the 
Claims 3 and 4. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 2, teaches the invention as claimed: Mua further teaches where at least about 50 percent of the tobacco-derived protein is RuBisCo ([0031], claim 3) or about 80 percent ([0032], claim 4). As above, it would be obvious to one of ordinary skill in the art to utilize the protein-enriched material of Mua as a binder in the primary teaching.
Claim 5. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 2, teaches the invention as claimed: Mua further teaches where at least about 50 percent of the tobacco-derived protein is F2 proteins ([0032]). As above, it would be obvious to one of ordinary skill in the art to utilize the protein-enriched material of Mua as a binder in the primary teaching.
Claim 10. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches where the tobacco material comprises a tobacco extract ([0031], [0033]).
Claims 11 and 12. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches where the product incorporates the tobacco extract in a pharmaceutically effective amount. Duggins further teaches where this dose may be adjusted based on the intended effect of the product ([0080] – [0081]).  

Claim 14. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches where the one or more sugar alcohols are selected from a group consisting of erythritol, arabitol, ribitol, isomalt, maltitol, dulcitol, iditol, mannitol, xylitol, lactitol, sorbitol, and combinations thereof ([0044], [0056]).
Claim 15. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches the one or more sugar alcohols are present in an amount of from about 10 percent to about 50 percent by dry weight ([0074]).
Claim 16. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches the one or more sugar alcohols are present in an amount of from about 10 percent to about 30 percent by dry weight ([0074]).
Claim 18. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches where the natural gum binder is gum arabic ([0074]).
Claim 21. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and teaches where the product further comprises one or more fillers in an amount between about 5 percent and about 20 percent ([0014]).
Claim 22. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 21, teaches the invention as claimed and further teaches where the filler is a polysaccharide filler ([0014]).
Claim 23. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 21, teaches the invention as claimed and further teaches where the filler is selected from a group consisting of maltodextrin and calcium carbonate ([0044]).
Claim 24. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and teaches where the product further comprises an additive selected from the group consisting of flavorants, sweeteners, binders, emulsifiers, disintegration aids, humectants, buffering agents, salts, and mixtures thereof ([0044]).
Claim 25. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and teaches where the product further comprises glycerin ([0044]).
Claim 26. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and teaches where the product further comprises one or more sweeteners ([0044]).
Claim 36. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches where the one or more sugar alcohols comprise a combination of two or more sugar alcohols selected from the group consisting of xylitol, maltitol, and sorbitol ([0074]).
Claim 37. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches where the hard coating formulation, where present in the layered product, may comprise a binder component (i.e. the protein-enriched, tobaccos derived material as obviously substituted in view of Rudolph, Mua, and Lo), a sugar alcohol (isomalt as the sugar substitute), and a tobacco material (i.e. the tobacco extract nicotinic compound) (para. [0017]). That is, Duggins teaches where the final product comprising layers of differently-constituted materials comprises a single layer, i.e. the hard-coating, having the tobacco material, the protein-enriched, tobacco-derived material as a binder, and the one or more sugar alcohols in the form a mixture in one of the layers.


Claims 6 – 9, 13, and 27 – 30 are rejected under 35 U.S.C. 103 as being unpatentable over Duggins (US 2013/0209540) in view of Rudolph (US 2011/0129517), Mua (US 2014/0271952), and Lo (US 2010/0093054); and further in view of Cantrell (US 2013/0263870).
Claim 6. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and further teaches where the tobacco material of the pastille-component comprises extracted nicotine ([0031], [0033]) to deliver nicotine to the user. Duggins further teaches that, though purified nicotine tobacco extract is the desirable compound, certain other tobacco components may be incorporated into the composition ([0041]); different nicotine compounds may be incorporated into each of the layers that form the overall composition ([0009]); and a final composition having a chewable layer (core layer), a pastille layer (i.e. injection-molded formulation, [0072] as the first layer formulation), and a hard-coating (layer 2 formulation) in a single embodiment (table 1, page 12).
Thus, Duggins teaches a layered final composition having a chewable composition, a pastille, and a hard-coating where each layer can have a different nicotine compound therein but does not explicitly teach where the tobacco material comprises particulate tobacco.
Cantrell, considered analogous art in the field of smokeless tobacco products, teaches a pastille having a comparable formulation ([0005] – [0009], [0019]) to the pastille-component layer taught by the primary reference Duggins, where the incorporated tobacco is particulate tobacco ([0005], [0034]) rather than a nicotine extract.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to further incorporate the particulate tobacco-containing pastille of Cantrell into Duggins (in view of Rudolph, Mua, and Lo) for use in the same final product as a simple substitution of one known element for another. The prior art (of Duggins) contains a 
However, Cantrell teaches a comparable pastille utilizing the particulate tobacco. One of ordinary skill in the art would have found it obvious to substitute Cantrell’s teaching to provide the predictable result that primary reference item would be consumable in substantially the same manner comprising a different form of tobacco in the pastille layer. Further, one of ordinary skill in the art would have been motivated to utilize particulate tobacco rather than nicotine extract for the purpose of user taste.
Claim 7. Duggins, as above in obvious combination with Rudolph, Mua, Lo, and Cantrell, regarding claim 6, teaches the invention as claimed: Cantrell further teaches where the particulate tobacco comprises a mixture of flue-cured and sun-cured tobacco ([0027]). As above, it would be obvious to one of ordinary skill in the art to utilize the particulate-containing pastille of Cantrell as the pastille layer of the primary combination.
Claims 8 and 9. Duggins, as above in obvious combination with Rudolph, Mua, Lo, and Cantrell, regarding claim 6, teaches the invention as claimed: Cantrell further teaches where the particulate tobacco is present in an amount of at least 10% by dry weigh, between 10% and about 50% (at least about 25%, [0010]). As above, it would be obvious to one of ordinary skill in the art to utilize the particulate-containing pastille of Cantrell as the pastille layer of the primary combination.
Claim 13. Duggins, as above in obvious combination with Rudolph, Mua, Lo, and Cantrell (obviously incorporated as discussed regarding claim 6), regarding claim 1, 
Claim 27. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed: Mua further teaches where at least about 80 percent of the tobacco-derived protein is RuBisCo ([0032]). As above, regarding claim 1, it would be obvious to one of ordinary skill in the art to utilize the protein-enriched material of Mua as a binder in the primary teaching.
Duggins further teaches where the tobacco material of the pastille-component comprises extracted nicotine ([0031], [0033]) to deliver nicotine to the user and does not explicitly teach where the alternative embodiment where the tobacco material comprises particulate tobacco.
However Cantrell, considered analogous art in the field of smokeless tobacco products, teaches a pastille having a comparable formulation ([0005] – [0009], [0019]) to the pastille-component layer taught by the primary reference, where the incorporated tobacco is particulate tobacco ([0005], [0034]) rather than a nicotine extract. 
As above, regarding claim 6, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the particulate tobacco-containing pastille of Cantrell into Duggins (in view of Rudolph, Mua, and Lo) for use in the same final product as a simple substitution of one known element for another. One of ordinary skill 
Claim 28. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and teaches where the product further comprises one or more fillers in an amount between about 5 percent and about 20 percent ([0014]), where the filler may be a polysaccharide but does not explicitly disclose a combination of starch and polysaccharide filler.
Mua further teaches where at least about 80 percent of the tobacco-derived protein is RuBisCo ([0032]). As above, regarding claim 1, it would be obvious to one of ordinary skill in the art to utilize the protein-enriched material of Mua as a binder in the primary teaching.
Duggins further teaches where the tobacco material of the pastille-component comprises extracted nicotine ([0031], [0033]) to deliver nicotine to the user and does not explicitly teach where the alternative embodiment where the tobacco material comprises particulate tobacco.
However Cantrell, considered analogous art in the field of smokeless tobacco products, teaches a pastille having a comparable formulation ([0005] – [0009], [0019]) to the pastille-component layer taught by the primary reference, where the incorporated tobacco is particulate tobacco ([0005], [0034]) rather than a nicotine extract. 

As above, regarding claim 6, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the particulate tobacco-containing pastille, having the filler composition, of Cantrell into Duggins (in view of Rudolph, Mua, and Lo) for use in the same final product as a simple substitution of one known element for another. One of ordinary skill in the art would have found it obvious to substitute Cantrell’s teaching to provide the predictable result that primary reference item would be consumable in substantially the same manner comprising a different form of tobacco in the pastille layer. Further, one of ordinary skill in the art would have been motivated to utilize particulate tobacco rather than nicotine extract for the purpose of user taste.
Claim 29. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and teaches where the product further comprises a natural gum binder in an amount between about 2 percent and about 10 percent ([0014] – [0015], [0072] – [0074]) but does not explicitly teach at least 10 percent of binder other than a natural gum binder.
Mua further teaches where at least about 80 percent of the tobacco-derived protein is RuBisCo ([0032]). As above, regarding claim 1, it would be obvious to one of 
Duggins further teaches where the tobacco material of the pastille-component comprises extracted nicotine ([0031], [0033]) to deliver nicotine to the user and does not explicitly teach where the alternative embodiment where the tobacco material comprises particulate tobacco.
However Cantrell, considered analogous art in the field of smokeless tobacco products, teaches a pastille having a comparable formulation ([0005] – [0009], [0019]) to the pastille-component layer taught by the primary reference, where the incorporated tobacco is particulate tobacco ([0005], [0034]) rather than a nicotine extract. 
Cantrell further teaches at least 20% dry weight of the tobacco material ([0010]), wherein the tobacco material comprises particulate tobacco ([0005]); and at least about 2% dry weight of a natural gum binder ([0052]); and at least about 10% dry weight of a binder other than a natural gum binder (tobacco-derived material, which can be combined with one or more additional binder components, not limited to natural gum binders, [0052]).
As above, regarding claim 6, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the particulate tobacco-containing pastille, having the binder composition, of Cantrell into Duggins (in view of Rudolph, Mua, and Lo) for use in the same final product as a simple substitution of one known element for another. One of ordinary skill in the art would have found it obvious to substitute Cantrell’s teaching to provide the predictable result that primary reference item would be consumable in substantially the same manner comprising a different form of tobacco in 
Claim 30. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and teaches where the product further comprises one or more fillers in an amount between about 5 percent and about 20 percent ([0014]), where the filler may be a polysaccharide but does not explicitly disclose a combination of starch and polysaccharide filler. Duggins teaches where the product further comprises a natural gum binder in an amount between about 2 percent and about 10 percent ([0014] – [0015], [0072] – [0074]) but does not explicitly teach at least 10 percent of binder other than a natural gum binder.
Mua further teaches where at least about 80 percent of the tobacco-derived protein is RuBisCo ([0032]). As above, regarding claim 1, it would be obvious to one of ordinary skill in the art to utilize the protein-enriched material of Mua as a binder in the primary teaching.
Duggins further teaches where the tobacco material of the pastille-component comprises extracted nicotine ([0031], [0033]) to deliver nicotine to the user and does not explicitly teach where the alternative embodiment where the tobacco material comprises particulate tobacco.
However Cantrell, considered analogous art in the field of smokeless tobacco products, teaches a pastille having a comparable formulation ([0005] – [0009], [0019]) to the pastille-component layer taught by the primary reference, where the incorporated tobacco is particulate tobacco ([0005], [0034]) rather than a nicotine extract. 

Cantrell further teaches the product comprising at least about 2% dry weight of a natural gum binder ([0052]); and at least about 10% dry weight of a binder other than a natural gum binder (tobacco-derived material, which can be combined with one or more additional binder components, not limited to natural gum binders, [0052]). It would be obvious to one of ordinary skill in the art that in the taught case where 45% of the dry weight is a binder and only at least about 15% is a natural gum binder that the remaining gum binder percentage can comprise a non-gum binder. Cantrell further teaches an enriched, tobacco-derived material in an amount of at least about 2% by dry weight (tobacco-derived binder component, [0010]): the enriched, tobacco-derived material is used as a tobacco derived binder and is a starch-enriched tobacco-derived material ([0021]), comprising about 5% to about 15% tobacco-derived protein ([0022]). 
As above, regarding claim 6, it would have been prima facie obvious to one of ordinary skill in the art to incorporate the particulate tobacco-containing pastille, having the binder and filler composition, of Cantrell into Duggins (in view of Rudolph, Mua, and Lo) for use in the same final product as a simple substitution of one known element for .

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duggins (US 2013/0209540) in view of Rudolph (US 2011/0129517), Mua (US 2014/0271952), and Lo (US 2010/0093054); and further in view of Trubiano (US 4551177).
Claims 19 and 20. Duggins, as above in obvious combination with Rudolph, Mua, and Lo regarding claim 1, teaches the invention as claimed and teaches where the product further comprises a natural gum binder in an amount between about 5 percent and about 20 percent ([0014] – [0015], [0072] – [0074]) and wherein the formulation comprises “at least about 10 dry weight percent of at least one binder” ([0072]) indicating that more than one binder may be incorporated in the formulation. Duggins does not explicitly disclose another binder in an amount between about 5 percent and about 20 percent by dry weight, wherein the binder comprises pregelatinized rice starch.
However, Trubiano, considered analogous art in the field of starches suitable for use as binders in tablets or capsules, i.e. ingestible medication delivery, teaches where typical wet binders include pregelatinized starches (Col 1: lines 64 – 67), where the starch may be derived from rice (Col 5: lines 50 – 54). 
.

Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. 
Applicant argues that the cited references do not disclose a pastille, lozenge, or chewy gel product including a natural gum binder in an amount between about 2% and about 10% by dry weight based on the total weight of the product. Applicant asserts that Mua merely discloses a variety of ingredients for use in smokeless tobacco products and does not specify the amounts or combinations of ingredients in the disclosed products. Applicant further argues that Rudolph does not disclose a natural gum binder 
Applicant argues that one of ordinary skill in the art would not be led to combine the teachings of Mua and Rudolph as alleged by the Appeal Panel. Applicant argues that the disclosure of Rudolph is strictly limited to chewing gum compositions which are fundamentally different from a pastille, lozenge, or chewy gel product which are typically dissolvable. Applicant further argues that even if one were to combine the references as proposed, he or she would have no reasonable expectation of success in providing a smokeless tobacco product in the form of a pastille, lozenge, or chewy gel since one of ordinary skill in the art would understand the substitution of the gum base of Rudolph for a binder component in Mua would provide a product that is insoluble in water. Examiner notes that in light of the amendments to the claims, the current rejection does not rely on the specific combination as set forth by the Appeal Panel. However, the claims do not require that the product is insoluble in water. Rudolph teaches that the chewable product can be coated with a hard coating-type formulation to improve the texture of the final product ([0061]). This hard coating-type formulation is analogous to the hard-type coating of primary reference Duggins (table 1, pg. 12). Examiner maintains that it would be obvious to one of ordinary skill in the art, upon reading Rudolph, that the composition of the hard coating-type formulation as taught by Rudolph could be used in the teaching 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/KATHERINE A WILL/Examiner, Art Unit 1747